Citation Nr: 1417971	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Shands Health Care, University of Florida, on November 2, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 determination letter of the Department of Veterans Affairs (VA), North Florida/South Georgia Veterans Health System in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran was treated at a nonfederal facility, University of Florida, on November 2, 2011 as a follow up to an April 2010 hospitalization and intracranial stenosis with infarction.

2.  The evidence of record is against a finding that the Veteran's condition at the time of his treatment/examination on November 2, 2011 was emergent in nature.

3.  The evidence of record does not establish that a VA medical facility was not feasibly available on November 2, 2011. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on November 2, 2011 at Shands Health Care, University of Florida are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.  Similarly, the statute in this matter is also not found in Chapter 51; rather it is in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

In addition, the provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.   

Appropriate notice under the VCAA and § 17.124 was provided to the Veteran in January 2012, subsequent to adjudication of the claim.  Nevertheless, the Board finds that remand for further action by the VAMC would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).   

In this case, the Board finds that the development of medical evidence is complete.  The issue of whether the appellant is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  Here, the only evidence necessary to decide the claim revolves around what transpired on approximately November 2, 2011.  The claims file includes the pertinent medical record from the specific date and time of treatment with sufficient evidence for the Board to determine whether the treatment was rendered in an emergency situation.  Thus, evidence which is necessary to decide the case is already of record.  Additional evidentiary development would not change the outcome of the case.  The appellant does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  
Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a definition of when an emergency exists.  An emergency has been noted to be "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2013).

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

Analysis

The Veteran is seeking reimbursement for medical treatment he received in November 2011.  At the time of the Veteran's treatment he was not service connected for any disability, and he is not now service connected for any disability.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728, and the Board will consider whether reimbursement is warranted under 38 U.S.C.A. § 1725.  

The central issue in the present case is whether the Veteran's treatment in November 2011 was emergent in nature.  The Board finds, for the reasons noted below, that it was not.  In addition, the Board finds that the evidence does not reflect that it was preauthorized.

Historically, in April 2010, more than a year prior to the November 2011 treatment in question, the Veteran was treated for a right M1 intracranial stenosis with infarction.  He was hospitalized from April 12, 2010 to April 16, 2010.  

On November 2, 2011, the Veteran was seen at the facility in question for a follow up for intracranial stenosis.  The report reflects that after the April 2010 incident, the Veteran had "rapidly improved."  It was noted that he presented to the November 2, 2011 appointment "without neurological symptoms.  He has resumed normal activities and running his blueberry farm.  . . .  He has no neurological complaints."  Upon physical examination, the Veteran had intact nerves, no decrease in sensation in the arms and legs to pin and touch, and 5/5 motor function in all upper and lower extremity major groups.  He was alert and oriented, had fluent speech, and was his cognition was intact.  His general appearance was of a well-developed and well-nourished individual.  His temperature was 98.4 degrees, his blood pressure was 153/71, his pulse was 76, and his respiratory rate was 20.  The examiner found that the Veteran was "doing well" on aspirin and Plavix and was without recent symptoms.  

The overwhelming evidence is that the services provided were not emergency services, and the Veteran's situation on November 2, 2011 was not of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  Thus, reimbursement is not warranted. 

In addition, the Board notes that the evidence of record does not reflect that even if his care was emergent, which it was not, that a VA facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.   

The Board acknowledges that the November 2011 private record reflects that the Veteran was seen on that date "at the request from the Veteran's Administration for interval follow up for intracranial stenosis."  However, the evidence of record does not reflect that any such examination/treatment was preauthorized by VA.  Merely because the Veteran informed the private examiner that such treatment was requested by VA, does not mean that it was actually preauthorized by VA.  The evidence of record does not reflect that VA informed the Veteran that he was authorized to seek examination/treatment from the private facility.

In a December 2011 telephone call with VA, the Veteran reported that he had told his primary care provider that he was going to be examined [in November 2011] and his primary care provider did not inform him that he needed to have preauthorization.  In addition, he stated that he received [an April 2010] letter which stated that "until his condition was stabilized" he would be covered.  In his January 2012 notice of disagreement, the Veteran stated that his November 2011 treatment had been previously authorized by VA in the April 14, 2010 letter.  

The Board has reviewed the April 14, 2010 letter and finds that it does not preauthorize the Veteran's November 2011 examination/treatment.  The April 14, 2010 letter from the North Florida/South Georgie Veterans Health System states, in pertinent part, as follows:

Your episode of non-VA hospital care at Shands Gainesville was authorized at the expense of the U.S. Department of Veterans Affairs from 4/12/2010 until it was medically determined that your condition had stabilized (emphasis added).

Thus, the letter does not state that the Veteran is entitlement to reimbursement for future care; it clearly states that he was not financially liable for past care, and that it had been already medically determined that he was stabilized.  The Veteran's follow up appointment more than 18 months later cannot be reasonably believed to have been authorized by the April 2010 letter.  Even if some care subsequent to April 2010 had been preauthorized by VA, the evidence does not reflect that the November 2011 care was preauthorized.  Moreover, as the Veteran had no symptoms and was working on his farm in November 2011, it cannot be reasonably claimed that he did not realize that his condition had stabilized after the April 2010 medical incident. 

In sum, the Veteran is not entitled to payment or reimbursement for medical expenses incurred at Shands Health Care, University of Florida, on November 2, 2011 because such care was not authorized, emergent in nature, nor would a reasonably prudent person expect that delay in seeking medical attention would have been hazardous to life or health.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Shands Health Care, University of Florida, on November 2, 2011 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


